Citation Nr: 1760898	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-13 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to additional vocational rehabilitation services under Chapter 31 of Title 38 of the United States Code, after a declaration of rehabilitation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to July 1985. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, June 2016, and February 2017, the Board remanded the claim for a Board hearing.  In September 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, and a transcript of the hearing has been associated with the electronic record.


FINDINGS OF FACT

1.  The Veteran previously received vocational rehabilitation services towards a career in the human-service profession and was considered rehabilitated in March 2008 when he had completed a bachelor's degree in social work and had been employed as a youth specialist for a correctional facility for 60 days. 

 2.  From September 2007 to November 2009, the Veteran was employed as a youth specialist for a correctional facility.

3.  Service connection is in effect for bilateral knee disabilities that have been rated 40 percent disabling since August 24, 2009.

4. The weight of evidence is against a finding that the Veteran's service-connected knee disabilities have worsened to the point where he cannot perform a job position in social work.

5.  The weight of evidence is against a finding that the occupation of social work is unsuitable based on the Veteran's specific employment handicap and capabilities.


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation services after a declaration of rehabilitation have not been met. 38 U.S.C. §§ 3100 , 3101, 3102, 3103, 3105 (2012); 38 C.F.R. §§ 21.32, 21.33, 21.41, 21.44, 21.72, 21.284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits in general are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nonetheless, there is no indication that Congress intended the VCAA to revise the unique, specific claim provisions of Chapter 31, Title 38 of the United States Code.  See 38 C.F.R. §§ 21.32, 21.33; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

VA's duty to notify under 38 C.F.R. § 21.32 was satisfied by a letter in January 2010.  See 38 C.F.R. § 21.32; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Governing law and regulations

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. §  21.284.   After a veteran has received VA vocational rehabilitation services, and has been declared rehabilitated, that veteran may be provided an additional period of training or services only if the following conditions are met:  (1) the veteran has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that a veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which a veteran previously was found rehabilitated; or (3) the occupation for which a veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of a veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284 (a).

Analysis

The Veteran previously received vocational rehabilitation services towards a career in the human-service profession and was considered rehabilitated in March 2008 when he had completed a bachelor's degree in social work and had been employed as a youth specialist for a correctional facility for 60 days.  From September 2007 to November 2009, the Veteran was employed as a youth specialist for a correctional facility.  In November 2009, the Veteran was terminated.  The Veteran seeks reinstatement into the vocational rehabilitation services program so that he can obtain a master's in social work.  He argues that he needs a master's degree to obtain work in the field of social work and that his service-connected bilateral knee disabilities prevent him from working as a social worker in a prison because he is unable to protect himself from violent prisoners.

Service connection is in effect for bilateral knee disabilities that have been rated 40 percent disabling since August 24, 2009.  Previously, the service-connected bilateral knee disabilities were rated as 20 percent disabling effective November 4, 2004.  Therefore, the Veteran has a compensable service-connected disability.

The Board notes that the overall disability rating for the bilateral knee disabilities increased from 20 percent disabling to 40 percent disabling effective August 24, 2009, a few months prior to his termination from a job as a youth specialist.  Nonetheless, the weight of evidence is against a finding that the Veteran's service-connected knee disabilities have worsened to the point where he cannot perform a job position in social work.  

As to the Veteran's assertion about functional limitations from his bilateral knee disabilities in the field of social work in a prison setting, the Board finds that the Veteran is competent to report employment impairment but the Board does not find him credible.  The Board notes that in January 2008 the Veteran told VA that his new job as a youth specialist did not aggravated his service-connected disabilities.  An August 2009 VA examination report reflects that the left knee disability interfered with mobility and climbing.  A November 2009 letter from the Veteran's former employer reflects that he was terminated from his position as a youth specialist because of abuse of a juvenile and excessive and inappropriate use of physical force.  This letter does not indicate that his knee disabilities interfered with his employment to the point that he was unable to perform that job.  The Board places greater weight on the letter from the former employer about the nature of his termination from his job than on the Veteran's assertion as to whether his service-connected knee disabilities have worsened to the point where he cannot perform a job position in social work.  

The Board also notes that the Veteran was trained for a career in social work in general and not a career in social work in a prison system in particular.  There is no evidence to suggest that the service-connected knee disabilities have worsened to the point where the Veteran cannot perform a job position in social work in a non-institutional setting where his clients would be presumably less violent than juvenile offenders.

In February 2003, it was determined that the Veteran's impairment of employability results in substantial part from his service-connected disabilities and the restrictions imposed by those disabilities and that he has a serious employment handicap.  For the same reasons as above, the weight of evidence is against a finding that the occupation of social work is unsuitable based on the Veteran's specific employment handicap and capabilities.  The Veteran is competent to report that a career in social work at a prison is unsuitable based on his bilateral knee disability, but the Board does not find him credible.  The Board places greater weight on the letter from the former employer regarding the reason for his termination than on the Veteran's assertion as whether the occupation of social work is unsuitable based on the Veteran's specific employment handicap and capabilities.  Again, the Board notes that the letter states that he was fired due to abuse of a juvenile and excessive and inappropriate use of force and not due to an employment handicap from his bilateral knee disabilities or other capabilities.

The Board also notes that the Veteran was trained for a career in social work in general and not a career in social work in a prison system in particular.  There is no evidence to suggest that the occupation of social work in general is unsuitable based on the Veteran's specific employment handicap and capabilities.
.
Finally, the Board notes that the Veteran argues that a master's degree in social work is necessary for finding work in that field.  That argument pertains to an initial finding of being declared rehabilitated and not to whether he cannot pursue a career in social work after being declared rehabilitated because of impairment from his service-connected disabilities or  specific employment handicap and capabilities.  In other words, if the Veteran wanted to obtain a master's degree as part of his VA vocational rehabilitation training, he should have made that intention known before being declared rehabilitated in March 2008.

In summary, the preponderance of the evidence is against the claim, and it is denied.






ORDER

Entitlement to additional vocational rehabilitation services under Chapter 31 of Title 38 of the United States Code, after a declaration of rehabilitation, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


